Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:

Change on page 1 line 10, “and Serial No. 4/471,392” to read “and Serial No. 14/471,392”.

Appropriate correction is required.

Priority

This application makes reference to or appears to claim subject matter disclosed in Application No.  60/185,644, filed February 29, 2000; Application No. 09/792,828 filed February 24, 2001; Application No. 11/405,323 filed April 17, 2006; Application No. 14/471, 392 filed March 20, 2010; and Application No. 15/362,590 filed November 28, 2016. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.

Applicant has failed to indicate the relationship that the reference has with the referred references. This is shown in the filing receipts dated 5/31/18 and 6/7/18. Therefore for examination purposes the effective filing date of the claimed invention is May 3, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent application US Patent No. 9,990,351, hereinafter the ‘351 patent, and claims 1-15 of parent application U.S. Patent No. 7,716,581. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the parent application US Patent No. 9,990,351 in view of claims 1-2 and 11 of the ‘581 patent recite or render obvious every limitation of the instant claims.
Referring to claim 1, 

The ‘351 patent, which is directed to analyzing a patent document, discloses:

A computer implemented method to analyze a patent document, comprising: generating a claim tree showing claim relationship between descendant and parent claims; (The ‘351 patent claim 1 discloses a computer implemented method to analyze a patent document, comprising: generating a claim data structure for a claim relationship between at least a descendant and a parent claim and relationship among elements within a claim. The examiner interprets that the claim data structure is a claim tree that illustrates claim relation between a descendant and parent claims.)

utilizing an interface so that when a user selects a claim, a graphical representation of the claim relationship is diagrammed; (The ‘351 patent claim 1 disclosing  utilizing a drag-and-drop graphical user interface to select a claim and show a graphical representation of the claim relationship.)

editing one or more elements recited in the claim using one or more text boxes, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; (The ’351 patent claim 1 disclosing showing one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; 

and generating a diagnostic message for the patent document. (The ‘351 patent claim 1 disclosing generating a diagnostic message for the patent document.)  

The ‘351 patent does not explicitly disclose moving the claim using drag and drop selection and showing a graphical representation of the claim relationship and automatically renumbering the claim; for an independent claim element with a part, generating a dependent claim text for the part or a substitute for the part; checking the claim for antecedent and support in drawings and support in description; and identifying terms in the claim and displaying a claim number and claim status as one of: an independent claim and a dependent claim.

However the ‘581 patent, which is directed to analyzing a patent, teaches:

moving the claim using drag and drop selection and showing a graphical representation of the claim relationship and automatically renumbering the claim; (The ‘581 patent claim 1 teaching moving claims when requested by the user, the claim tree visualizes the inter-claim relationship, wherein moving the claim by using drag and drop selection the claims will automatically be renumbered to show their new inter-claim relationship.)

 for an independent claim element with a part, generating a dependent claim text for the part or a substitute for the part;  (The ‘581 patent  claim 2 teaching comprising for each independent claim: identifying major elements for the claim; and for each element, generating dependent claims covering a potential substitute or required sub-elements. The examiner interprets that the element represents the independent claim element and the required sub-element is the “part”.)

checking the claim for antecedent and support in drawings and support in description; (The ‘581 patent claim 1 teaching checking the claims for antecedent and support in drawings and support in description.)

and identifying terms in the claim and displaying a claim number and claim status as one of: an independent claim and a dependent claim; (The ‘581 patent claim 1 teaching automatically detecting and displaying a claim number from a claim text and claim status as independent claim type or dependent claim type.)

One of ordinary skill in the art would combine the ‘351 patent and the ‘581 patent because they are both are directed to the same field of endeavor of analyzing a patent document and the ‘581 patent teaches further matter that would be relevant in the analysis of a patent. 

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclose in the ‘351 patent and the ‘581 patent to incorporate moving the claim using drag and drop selection and showing a graphical representation of the claim relationship and automatically renumbering the claim; for an independent claim element with a part, generating a dependent claim text for the part or a substitute for the part; checking the claim for antecedent and support in drawings and support in description; and identifying terms in the claim and displaying a claim number and claim status as one of: an independent claim and a dependent claim with the motivation of improving the analysis of a patent document disclosed in the ‘351 patent through the incorporation of additional relevant features. 

Referring to claim 2, 

The ‘351 patent further discloses comprising checking terms in the document.  (The ‘351 patent claim 2 disclosing comprising checking terms in the patent document.)

Referring to claim 3, 

The ‘351 patent further discloses comprising identifying terms appearing in the claims and not in the specification.  (The ‘351 patent claim 3 disclosing comprising identifying terms appearing in the claims and not in the specification.)

Referring to claim 4, 

The ‘351 patent further discloses comprising indexing terms in the claim.  (The ‘351 patent claim 4 disclosing, comprising indexing terms in the claims.) 

Referring to claim 5, 

The ‘351 patent further discloses comprising graphically displaying one or more relationships between one or more text portions in the document.  (The ‘351 patent claim 5 disclosing comprising graphically displaying one or more relationships between one or more text portions in the document.)

Referring to claim 6, 

The ‘351 patent further discloses comprising checking the claims for a prior art reference.  (The ‘351 patent claim 6 disclosing comprising checking the claims for a prior art reference.)

Referring to claim 7, 

The ‘351 patent further discloses comprising linking the claims to one or more patents for patentability analysis.  (The ‘351 patent claim 7 disclosing comprising linking one or more claims to one or more patents for patentability analysis.)

Referring to claim 8, 

The ‘351 patent further discloses comprising providing a navigable interface, including an element tree hierarchy and claim mapping.  (The ‘351 patent claim 8 disclosing comprising providing a navigable interface, including an element tree hierarchy and claim mapping.)

Referring to claim 9, 

The ‘351 patent further discloses comprising detecting term and phrase differences between the claims and the description.  (The ‘351 patent claim 9 disclosing comprising detecting term and phrase differences between the claims and the description.)

Referring to claim 10, 

The ‘351 patent further discloses comprising checking for accuracy and consistency of part numbers and labels.  (The ‘351 patent claim 10 disclosing comprising checking for accuracy and consistency of part numbers and labels.)

Referring to claim 11, 

The ‘351 patent further discloses comprising suggesting broader and narrower terms for the claims or the description.  (The ‘351 patent claim 11 disclosing comprising suggesting broader and narrower terms for the claims or the description.)

Referring to claim 12, 

The ‘351 patent further discloses comprising searching search engines for terms and phrases.  (The ‘351 patent claim 12 disclosing comprising searching search engines for terms and phrases.)

Referring to claim 13, 

The ‘351 patent further discloses comprising adjusting claims when selected, added, or deleted, wherein all other claims are renumbered.  (The ‘351 patent claim 13 disclosing comprising adjusting claims when selected, added, or deleted, wherein all other claims will automatically be adjusted and renumbered.)

Referring to claim 14, 

The ‘351 patent further discloses comprising linking a dependent claim reference to a parent claim.  (The ‘351 patent claim 14 disclosing comprising linking a dependent claim reference to a parent claim.)

Referring to claim 15, 

The ‘351 patent further discloses A system to analyze a patent document, comprising:  (The ‘351 patent claim 15 disclosing A system to analyze a patent document, comprising.)

code to receive patent application text including background, description of drawings, description and claims; (The ‘351 patent claim 15 disclosing a screen to receive patent application text including background, description of drawings, description and claims)

code to generate a claim chart showing claim dependencies; (The ‘351 patent claim 15 disclosing code to generate a claim data structure for a claim relationship between at least a descendant and a parent claim and relationship among elements within a claim)

code to show one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim;  (The ‘351 patent claim 15 disclosing code to show one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim)

The ‘351 patent does not explicitly disclose code to generate a navigable claim hierarchy and to move claims when requested by the user, the claim tree showing the claim relationship, and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; check the claim for antecedent and support in drawings and support in description; and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim.

However the ‘581 patent further teaches:

code to generate a navigable claim hierarchy and to move claims when requested by the user, the claim tree showing the claim relationship, and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; (The ‘581 patent claim 11 teaching code to generate and displaying a claim tree showing inter-claim relationship between descendant and parent claims; code to move claims when requested by the user, the claim tree visualizes and inter-claim relationship, wherein moving the claim by using drag and drop selection the claims will automatically be renumbered to show their new inter-claim relationship; moving claims when requested by the user, the claim tree visualizes the inter-claim relationship, wherein moving the claim by using drag and drop selection the claims will automatically be renumbered to show their new inter-claim relationship. The ‘581 patent claim 2 teaching comprising for each independent claim: identifying major elements for the claim; and for each element, generating dependent claims covering a potential substitute or required sub-elements. The examiner interprets that the element represents the independent claim element and the required sub-element is the “part”.)

check the claim for antecedent and support in drawings and support in description; (The ‘581 patent claim 11 teaching code to check the claims for antecedent and support in drawings and support in description.)

 and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim; (The ‘581 patent claim 11 teaches automatically detecting and displaying a claim number from a claim text and claim status as independent claim type or dependent claim type.)

It would have been obvious before the effective filing date to modify the invention disclosed in the ‘351 patent in view of ‘581 patent to incorporate code to generate a navigable claim hierarchy and to move claims when requested by the user, the claim tree showing the claim relationship, and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; check the claim for antecedent and support in drawings and support in description; and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim with the motivation of improving the analysis of a patent document disclosed in the ‘351 patent through the incorporation of additional relevant features.

Referring to claim 16, 

The ‘351 patent further discloses comprising code to identify terms appearing in the claims and not in the specification; index terms in the claims, along with claim number and independent claim type or dependent claim type; check accuracy and consistency of part numbers; and provide a navigable interface, including an element tree hierarchy and claim mapping.  (The ‘351 patent claim 16 disclosing comprising code to identify terms appearing in the claims and not in the specification; index terms in claims, along with claim number and independent claim type or dependent claim type; check accuracy and consistency of part numbers; and provide a navigable interface, including an element tree hierarchy and claim mapping.)

Referring to claim 17, 

The ‘351 patent further discloses comprising code to suggest broader and narrower terms.  (The ‘351 patent claim 17 disclosing comprising code to suggest broader and narrower terms.)

Referring to claim 18, 

The ‘351 patent further discloses comprising code to search search engines for terms and phrases.  (The ‘351 patent claim 18 disclosing comprising code to search engines for terms and phrases.)

Referring to claim 19, 

The ‘351 patent further discloses comprising code to automatically renumber claims and claim references. (The ‘351 patent claim 19 disclosing comprising code to automatically renumber claims and claim references.)
  
Referring to claim 20, 

The ‘351 patent further discloses An intellectual property (IP) system, comprising: a server coupled to user workstations over the Internet, the server executing a patent analyzer, including: (The ‘351 patent claim 20 disclosing An intellectual property (IP) system, comprising: a server coupled to the user workstations over the Internet, the server executing a patent analyzer, including: )

code to receive a patent text including background, description of drawings, description and claims; (The ‘351 patent claim 20 disclosing a screen to receive patent text including background, description of drawings, description and claims.)

 code to generate a claim chart showing claim dependencies; (The ‘351 patent claim 20 disclosing code to generate a claim data structure for a claim relationship between at least a descendant and a parent claim and relationship among elements within a claim.)

code to show one or more elements recited in the claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim;  (The ‘351 patent claim 20 disclosing code to show one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim.)

and code to generate a diagnostic message for the patent text. (The ‘351 patent claim 20 disclosing code to generate a diagnostic message for the patent document.)

The ‘351 patent does not explicitly disclose code to check for antecedent, support in drawings, support in the description; code to generate a navigable claim hierarchy that supports moving a claim wherein the claims are renumbered to show new claim relationship and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; check the claim for antecedent and support in drawings and support in description, and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim.

code to check for antecedent, support in drawings, support in the description; (The ‘581 patent claim 11 code to check the claims for antecedent and support in drawings and support in description;)

code to generate a navigable claim hierarchy that supports moving a claim wherein the claims are renumbered to show new claim relationship and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; (The ‘581 patent claim 11 teaching code to move claims when requested by the user, the claim tree visualizes and inter-claim relationship, wherein moving the claim by using drag and drop selection the claims will automatically be renumbered to show their new inter-claim relationship. The ‘581 patent claim 2 teaching comprising for each independent claim: identifying major elements for the claim; and for each element, generating dependent claims covering a potential substitute or required sub-elements. The examiner interprets that the element represents the independent claim element and the required sub-element is the “part”.)

check the claim for antecedent and support in drawings and support in description, (The ‘581 patent claim 11 teaching code to check the claims for antecedent and support in drawings and support in description.) 

 and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim; (The ‘581 patent claim 11 teaches automatically detecting and displaying a claim number from a claim text and claim status as independent claim type or dependent claim type.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in the ‘351 patent in view of the ‘581 patent to incorporate code to check for antecedent, support in drawings, support in the description; code to generate a navigable claim hierarchy that supports moving a claim wherein the claims are renumbered to show new claim relationship and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; check the claim for antecedent and support in drawings and support in description, and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim with the motivation of improving the analysis of a patent document disclosed in the ‘351 patent through the incorporation of additional relevant features.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-14 recite a method, Claims 15-19 recite a system, and Claim 20 recites an IP system and therefore fall into a statutory category.

	Additionally the examiner interpreted that the system and IP system perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method/system/IP system for analyzing a patent document, which under its broadest reasonable interpretation, covers concepts capable of being performed as mental processes. 

In the present case concepts directed towards an observation, evaluation, judgment, or opinion based on received information. The abstract idea portion of the claims is as follows:
(Claim 1) A computer implemented method to analyze a patent document, comprising: ((Claim 15) [A system] to analyze a patent document, comprising: (Claim 20) [An intellectual property (IP) system], comprising: [a server coupled to user workstations over the Internet, the server] executing [a patent analyzer], including: (Claims 15 and 20) [code] to receive patent application text including background, description of drawings, description and claims) (Claims 15 and 20 [code] [[for]]) generating a claim tree showing claim relationship between descendant and parent claims; (Claims 15 and 20 [code] [[for]]) utilizing [an interface] so that when a user selects a claim, a graphical representation of the claim relationship is diagrammed; (Claims 15 and 20 [code] [[for]]) editing one or more elements recited in the claim using one or more text boxes, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; (Claims 15 and 20 [code] [[for]]) moving the claim using drag and drop selection and showing a graphical representation of the claim relationship and automatically renumbering the claim; (Claims 15 and 20 [code] [[for]])  for an independent claim element with a part, generating a dependent claim text for the part or a substitute for the part; (Claims 15 and 20 [code] [[for]]) checking the claim for antecedent and support in drawings and support in description; (Claims 15 and 20 [code] [[for]])  and identifying terms in the claim and displaying a claim number and claim status as one of: an independent claim and a dependent claim; and (Claims 15 and 20 [code] [[for]]) generating a diagnostic message for the patent document where the portions that are not bracketed recite the abstract idea. The examiner notes that the double brackets around “for” in discussion above is for readability purposes only in this particular context. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes method/system/IP system for performing mental processes to analyze a patent document.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (executing [a patent analyzer]; generating a claim tree showing claim relationship between descendant and parent claims; utilizing [an interface] so that when a user selects a claim, a graphical representation of the claim relationship is diagrammed; editing one or more elements recited in the claim using one or more text boxes, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; moving the claim using drag and drop selection and showing a graphical representation of the claim relationship and automatically renumbering the claim; for an independent claim element with a part, generating a dependent claim text for the part or a substitute for the part; checking the claim for antecedent and support in drawings and support in description; and identifying terms in the claim and displaying a claim number and claim status as one of: an independent claim and a dependent claim; and generating a diagnostic message for the patent document), and (Claims 15 and 20) transmitting information (receive patent application text including background, description of drawings, description and claims).



Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A system/An IP system. (see page 6 lines 5-10, and page 31 lines 21-25 of the Specification) 
A server (see page 6 line 22 to page 7 line 22 of the Specification)
User workstations (see page 11 lines 8-15 of the Specification)
The Internet. (See page 11 lines 1-2 of the Specification)
A patent analyzer (See page 15 lines 7-8 of the specification)
Code (see page 21 line 17 to page 22 line 18, page 22 lines 22-30, page 23 lines 15-30, page 25 line 25 to page 26 line 29, page 27 lines 14-21, and page 30 line 24 to page 31 line 20 of the Specification)
An interface. (See page 3 lines 9-10 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, a system, and a IP system medium that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-14, and 16-19 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-14 and 16-19 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the limitation comprising checking terms in the document. This further limits the abstract idea of performing mental processes to identify inconsistencies in terms used in the patent document. Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by introducing the limitation comprising identifying terms appearing in the claims and not in the specification. This further limits the abstract idea of performing mental processes by identifying claimed terms that are not present in the specification so to inform users to incorporate subject matter so the specification supports the claimed terms. Therefore, dependent claim 3 is also non-statutory subject matter. 

Dependent claim 4 further limits the abstract idea by introducing the limitation comprising indexing terms in the claim. This further limits the abstract idea of performing mental processes to organize the terms in a claim of a patent document. Therefore, dependent claim 4 is also non-statutory subject matter. 

Dependent claim 5 further limits the abstract idea by introducing the limitation comprising graphically displaying one or more relationships between one or more text portions in the document. Generally linking the abstract idea to a generic computing environment capable of processing information (displaying one or more relationships between text portions in the document) does not integrate the abstract idea into a practical application. This further limits the abstract idea of performing mental processes by displaying relationships between text portions for reviewing a patent document. Therefore, dependent claim 5 is also non-statutory subject matter. 

Dependent claim 6 further limits the abstract idea by introducing the limitation checking the claims for a prior art reference. This further limits the abstract idea of performing mental processes by checking claims for a prior art reference to make a determination whether a prior art reference applies to claims of a patent document. Therefore, dependent claim 6 is also non-statutory subject matter. 

Dependent claim 7 further limits the abstract idea by introducing the limitation comprising linking the claims to one or more patents for patentability analysis. This further limits the abstract idea of performing mental processes by associating claims with one or more patents for further analysis. Therefore, dependent claim 7 is also non-statutory subject matter. youmap.00003.us.n.1 33 

Dependent claim 8 further limits the abstract idea by introducing the limitation comprising providing a navigable interface, including an element tree hierarchy and claim mapping. This is interpreted as generally linking the invention to a generic computing environment including a generic interface for displaying an element tree hierarchy and claim mapping. This further limits the abstract idea of performing mental processes by providing the element tree hierarchy and claim mapping to facilitate users reviewing a patent document, to illustrate the element tree and associated claim mapping. Therefore, dependent claim 8 is also non-statutory subject matter. youmap.00003.us.n.1 33

Dependent claim 9 further limits the abstract idea by introducing the limitation comprising detecting term and phrase differences between the claims and the description. This further limits the abstract idea of performing mental processes by determining whether there is term and phrase differences between the claims and the description to facilitate 

Dependent claim 10 further limits the abstract idea by introducing the limitation comprising checking for accuracy and consistency of part numbers and labels. This further limits the abstract idea of performing mental processes by determining whether there is are inconsistencies or incorrect part numbers and labels in a patent document. Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by introducing the limitation comprising suggesting broader and narrower terms for the claims or the description. This further limits the abstract idea of performing mental processes by determining broader and narrower terms that may be used for the claims or description of a patent document. Therefore, dependent claim 11 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by introducing the limitation comprising searching search engines for terms and phrases. Generally linking the abstract idea to a generic search engine for purposes of searching for terms and phrases does not integrate the abstract idea into a practical application. Additionally, this further limits the abstract idea of performing mental processes by using search engines, such as to identify relevant alternative terms and phrases. Therefore, dependent claim 12 is also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by introducing the limitation comprising adjusting claims when selected, added, or deleted, wherein all other claims are renumbered. Generally linking the abstract idea to a generic computing environment capable of processing information (renumbering claims based on adjustments to claims) does not integrate the abstract idea into a practical application. Additionally, this further limits the abstract idea of performing mental processes by enabling users to adjust claims and updating the claim number accordingly. Therefore, dependent claim 13 is also non-statutory subject matter.

Dependent claim 14 further limits the abstract idea by introducing the limitation comprising linking a dependent claim reference to a parent claim. This further limits the abstract idea of performing mental processes by associating a dependent claim reference with parent claim to facilitate the analysis of claims. Therefore, dependent claim 14 is also non-statutory subject matter.

Dependent claim 16 further limits the abstract idea by introducing the limitation comprising code to identify terms appearing in the claims and not in the specification; index terms in the claims, along with claim number and independent claim type or dependent claim type; check accuracy and consistency of part numbers; and provide a navigable interface, including an element tree hierarchy and claim mapping. Generally linking the abstract idea to a generic computing environment comprising generic code for processing information (identifying terms in claims but not in specification, indexing terms in claims with the claim number and claim type, checking accuracy and consistency part number and providing a navigable interface) does not integrate the abstract idea into a practical application. This further limits the abstract idea of performing mental processes by identifying 

Dependent claim 17 further limits the abstract idea by introducing the limitation comprising code to suggest broader and narrower terms. Generally linking the abstract idea to a generic computing environment comprising generic code for processing information (suggesting broader and narrower terms) does not integrate the abstract idea into a patent application. This further limits the abstract idea of performing mental processes by determining broader and narrower terms that may be used for a patent document. Therefore, dependent claim 17 is also non-statutory subject matter.

Dependent claim 18 further limits the abstract idea by introducing the limitation comprising code to search search engines for terms and phrases. Generally linking the abstract idea to a generic computing environment comprising generic code for searching a generic search engine for terms and phrases does not integrate the abstract idea into a practical application. Additionally, this further limits the abstract idea of performing mental processes by using search engines, such as to identify relevant alternative terms and phrases. Therefore, dependent claim 18 is also non-statutory subject matter.

Dependent claim 19 further limits the abstract idea by introducing the limitation comprising code to automatically renumber claims and claim references. Generally linking the abstract idea to a generic computing environment comprising generic code for processing information (renumbering claims and claim references) does not integrate the abstract idea into a patent application. Additionally, this further limits the abstract idea of performing mental processes by enabling users to adjust claims and updating the claim number accordingly. Therefore, dependent claim 19 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of mental processes (analyzing a patent document) it falls under the Mental Processes (observation, evaluation, judgement, or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran (US Patent No. 9,990,351) .

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Referring to claim 1, 

Tran, which is directed to analyzing a patent document discloses, A computer implemented method to analyze a patent document, comprising: generating a claim tree showing claim relationship between descendant and parent claims; (See Tran claim 1 and Tran column 11 lines 30-32 disclosing when requested by the user, the process can show a claim tree to help a user visualize inter-claim relationships.)  

utilizing an interface so that when a user selects a claim, a graphical representation of the claim relationship is diagrammed; (See Tran  claim 1 and Tran column 11 lines 39-41 disclosing that once a user clicks on a claim , they can request the computer to diagram elements of the claim in a graphical representation.)

editing one or more elements recited in the claim using one or more text boxes, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; (See Tran Claim 1 disclosing showing one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim.)

moving the claim using drag and drop selection and showing a graphical representation of the claim relationship and automatically renumbering the claim; (Tran column 11 lines  33-35 and 39-41 disclosing  to move claims, the user can drag/drop claims and the claims will automatically be renumbered to show their new relationship.)

 for an independent claim element with a part, generating a dependent claim text for the part or a substitute for the part; (Tran column 10 lines 54-61 disclosing the agent probes for a generic alternative for each element and uses the generic alternative in place of the specific version of the element in an independent claim, with the specific version being used in appropriate dependent claims.) 

 checking the claim for antecedent and support in drawings and support in description; (Tran column 3 lines 38-40 disclosing checking for antecedent basis, support in drawings, and support in the description.) 

and identifying terms in the claim and displaying a claim number and claim status as one of: an independent claim and a dependent claim; (See Tran claim 4 disclosing comprising indexing terms in the claims, along with claim number and independent claim type or dependent claim type and Tran column 11 lines 30-33 disclosing the process can show a claim tree to help a user visualize inter-claim relationship such as illustrated in Figure 3B showing the claim tree of the claims with the claim number and the corresponding relationship i.e. independent or dependent claim.) 

and generating a diagnostic message for the patent document.  (See Tran claim 1 and Tran column 2 lines 41-42 disclosing generating a diagnostic message for the patent document.) 

Referring to claim 2,

Tran further discloses comprising checking terms in the document.  (See Tran Claim 2 and Tran column 13 lines 47-49 disclosing the process collects the name and the relationship of the elements into a data structure that will be used to check conformance to the claim language. 

Referring to claim 3,

Tran further discloses comprising identifying terms appearing in the claims and not in the specification.  (See Tran Claim 3 and Tran column 14 lines 46-53 disclosing the process checks to ensure that all elements recited in the claims are described in the description section, and if one or more elements recited in the claims are not shown in the description, the claim element is highlighted and an error message is shown.) 

Referring to claim 4,

Tran further discloses comprising indexing terms in the claim. (See Tran Claim 4 and Tran column 12 lines 5-10 disclosing the process can identify all gerunds except having/comprising as antecedent basis candidates and save the gerund phrase in an element table for the claim. Tran 

Referring to claim 5,

Tran further discloses comprising graphically displaying one or more relationships between one or more text portions in the document. (See Tran Claim 5 and Tran column 11 lines 30-32 disclosing when requested by the user, the process can show a claim tree to help a user visualize inter-claim relationships.)  

Referring to claim 6,

Tran further discloses comprising checking the claims for a prior art reference.  (See Tran Claim 6 and Tran column 10 lines 35-45 disclosing the agent checks the whether the elements of a claim has a corresponding prior art element. If there each element is met by a prior art reference than the agent informs the user that a new element needs to be added.)

Referring to claim 7,

Tran further discloses comprising linking the claims to one or more patents for patentability analysis.  (See Tran Claim 7 and Tran column 10 lines 19-25 disclosing the claims are entered into a spreadsheet with two columns, the first columns stores each element, and the instruction or agent then requests the user to enter corresponding elements in the prior art.)

Referring to claim 8,

Tran further discloses comprising providing a navigable interface, including an element tree hierarchy and claim mapping. (See Tran Claim 8 and Tran column 10 lines 19-25 disclosing the claims are entered into a spreadsheet with two columns, the first columns stores each element, and the instruction or agent then requests the user to enter corresponding elements in the prior art. Tran column 11 lines 39-41 disclosing that when a user clicks on a particular claim, he can request the computer to diagram elements of the claim in a graphical representation (interpreted as element tree hierarchy) and Tran Figure 3A.)

Referring to claim 9,

Tran further discloses comprising detecting term and phrase differences between the claims and the description. (See Tran Claim 9 and Tran column 12 lines 21- 30 disclosing that subsequent reference to a multi-word element may not precisely repeat the entire text for the element, the process can extract word clusters from the text for the element.  This can be used for discovering word groups that can be used to determine an inexact antecedent basis match. These word groups are also useful in finding occurrences of the element in the detail description. Tran column 14 lines 46-54 disclosing that the process checks to ensure that all elements recited in the claims are described in the description generated. If one or more elements recited in the claims are not shown in the description, the claim element is highlighted and an error message is shown.)

Referring to claim 10,

Tran further discloses comprising checking for accuracy and consistency of part numbers and labels. (See Tran Claim 10 and Tran column 14 lines 24-35 disclosing that for each related group of elements in a figure, the process identifies each element in the related group and extract name of element and relationship. The reference characters corresponding to elements recited in the detailed description and the drawings are used in conjunction with the recitation of the same element or group of elements in the claims.) 

Referring to claim 11,

Tran further discloses comprising suggesting broader and narrower terms for the claims or the description. (See Tran Claim 11 and Tran column 10 lines 54-61 disclosing the agent probes for a generic alternative for each element and uses the generic alternative in place of the specific version of the element in an independent claim, with the specific version being used in appropriate dependent claim.) 

Referring to claim 12,

Tran further discloses comprising searching search engines for terms and phrases. (See Tran Claim 12 and Tran column 17 line 65 to column 18 line disclosing the the portal has access to IP search engines that continuously search web and identify information that is of interest to its users.)

Referring to claim 13,

Tran further discloses comprising adjusting claims when selected, added, or deleted, wherein all other claims are renumbered. (See Tran Claim 13 and Tran column lines 35-38 disclosing that the user can also select a claim and add new claims or delete an existing claim. All other claims will be automatically adjusted and renumbered accordingly.)

Referring to claim 14,

Tran further discloses comprising linking a dependent claim reference to a parent claim. (See Tran Claim 14 and Tran column 11 lines 30-35 teaching a claim tree helps a user visualize inter-claim relationships and to move claims, the user can drag/drop claims and the claims will automatically to show their new relationship.)

Referring to claim 15,

Tran further discloses A system to analyze a patent document, comprising: code to receive patent application text including background, description of drawings, description and claims; (See Tran Claim 15 and Tran column 3 lines 35-38 disclosing the system disclosed analyzes a patent document by receiving patent application text including background, 

code to generate a claim chart showing claim dependencies; (See Tran claim 15 and Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application.)

 code to check for antecedent, support in drawings, support in the description; (Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. Tran column 3 lines 38-40 disclosing checking for antecedent basis, support in drawings, and support in the description.)

code to show one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; (See Tran claim 15 disclosing code to show one or more elements recited in each claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim and Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application.)

code to generate a navigable claim hierarchy and to move claims when requested by the user, the claim tree showing the claim relationship, and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; (Tran column 10 lines 19-25 disclosing the claims are entered into a spreadsheet with two columns, the first columns stores each element, and the instruction or agent then requests the user to enter corresponding elements in the prior art. Tran column 10 lines 54-61 disclosing the agent probes for a generic alternative for each element and uses the generic alternative in place of the specific version of the element in an independent claim, with the specific version being used in appropriate dependent claims. Tran column 11 lines 39-41 disclosing that when a user clicks on a particular claim, they can request the computer to diagram elements of the claim in a graphical representation (interpreted as element tree hierarchy) and Tran Figure 3A. Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application.)

check the claim for antecedent and support in drawings and support in description; (Tran column 3 lines 38-40 disclosing checking for antecedent basis, support in drawings, and support in the description.)

 and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim;  (See Tran claim 4 disclosing comprising indexing terms in the claims, along with claim number and independent claim type or dependent claim type and Tran column 11 lines 30-33 disclosing the process can show a claim tree to help a user visualize inter-claim relationship such as illustrated in Figure 3B showing the claim tree of the claims with the claim number and the corresponding relationship i.e. independent or dependent claim.)

and code to generate a diagnostic message for the patent document.  (See Tran claim 15 and Tran column 2 lines 41-42 disclosing generating a diagnostic message for the patent document. Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application.)

Referring to claim 16,

Tran further discloses comprising code to identify terms appearing in the claims and not in the specification; index terms in the claims, along with claim number and independent claim type or dependent claim type; check accuracy and consistency of part numbers; and provide a navigable interface, including an element tree hierarchy and claim mapping. (See Tran Claim 16 and Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. Tran column 14 lines 46-53 disclosing the process checks to ensure that all elements recited in the claims are described in the description section, and if one or more elements recited in the claims are not shown in the description, the claim element is highlighted and an error message is shown. Tran column 12 lines 5-10 disclosing the process can identify all gerunds except having/comprising as antecedent basis candidates and save the gerund phrase in an element table for the claim. Tran column 12 lines 37-41 disclosing the process can identify the start and end of noun phrase and the noun phrase is then saved in the element table for the claim. Tran column 10 lines 19-25 disclosing the claims are entered into a spreadsheet with two columns, the first columns stores each element, and the instruction or agent then requests the user to enter corresponding elements in the prior art. Tran column 11 lines 39-41 disclosing that when a user clicks on a particular claim, he can request the computer to diagram elements of the claim in a graphical representation (interpreted as element tree hierarchy) and Tran Figure 3A. Tran column 11 lines 30-33 disclosing the process can show a claim tree to help a user visualize inter-claim relationship such as illustrated in Figure 3B showing the claim tree of the claims with the claim number and the corresponding relationship i.e. independent or dependent claim. Tran column 14 lines 24-35 disclosing that for each related group of elements in a figure, the process identifies each element in the related group and extract name of element and relationship. The reference characters corresponding to elements recited in the detailed description and the drawings are used in conjunction with the recitation of the same element or group of elements in the claims.

Referring to claim 17,

Tran further discloses comprising code to suggest broader and narrower terms. (See Tran Claim 17 and Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. Tran column 10 lines 54-61 disclosing the agent probes for a generic alternative for each element and uses the generic alternative in place of the specific version of the element in an independent claim, with the specific version being used in appropriate dependent claim.) 

Referring to claim 18,

Tran further discloses comprising code to search search engines for terms and phrases.  (See Tran Claim 18 and Tran column 7 lines 49-51 disclosing software that can be downloaded from 

Referring to claim 19,

Tran further discloses comprising code to automatically renumber claims and claim references. (See Tran Claim 19 and Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. Tran column 11 lines 33-38 and 39-41 disclosing to move claims, the user can drag/drop claims and the claims will automatically be renumbered to show their new relationship. The user can also select a claim and add new claims or delete an existing claim. All other claims will be automatically be adjusted and renumbered accordingly.)

Referring to claim 20,

Tran further discloses An intellectual property (IP) system, comprising: a server coupled to user workstations over the Internet, the server executing a patent analyzer, including: (See Tran claim 20 and Tran column 5 lines 49-51 disclosing that the server is connected to a network such as the Internet in addition to client workstations. Tran column 7 lines 49-51 teaching that software can be downloaded from the server includes a module to assist a user in generating a patent application. Lines 51-53 disclosing a software server may host the patent generation software. The software server also hosts various software downloadable by the user to access the portal.) 

code to receive a patent text including background, description of drawings, description and claims; (See Tran claim 20 and Tran column 3 lines 35-38 disclosing the system disclosed analyzes a patent document by receiving patent application text including background, description of drawings, and claims. Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. 

code to generate a claim chart showing claim dependencies; ((See Tran claim 20 and Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. Tran column 11 lines 30-32 disclosing when requested by the user, the process can show a claim tree to help a user visualize inter-claim relationships (such as claim dependencies)).

code to check for antecedent, support in drawings, support in the description; (Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. Tran column 3 lines 38-40 disclosing checking for antecedent basis, support in drawings, and support in the description.)

code to show one or more elements recited in the claim in one or more text boxes for editing claim element text, wherein placement of the one or more text boxes indicates claim element arrangement and relationship to another element in the claim; ((See Tran claim 20 

code to generate a navigable claim hierarchy that supports moving a claim wherein the claims are renumbered to show new claim relationship and for an independent claim element, code to generate a dependent claim text for a part or a substitute for the part; (Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application. Tran column 11 lines 30-35 teaching a claim tree helps a user visualize inter-claim relationships and to move claims, the user can drag/drop claims and the claims will automatically to show their new relationship.)

check the claim for antecedent and support in drawings and support in description, and display a claim number from a claim text and claim status as one of: an independent claim and a dependent claim; (Tran column 3 lines 38-40 disclosing checking for antecedent basis, support in drawings, and support in the description. Tran column 10 lines 54-61 disclosing the agent probes for a generic alternative for each element and uses the generic alternative in place of the specific version of the element in an independent claim, with the specific version being used in appropriate dependent claims.)

and code to generate a diagnostic message for the patent text. (See Tran claim 20 and Tran column 7 lines 49-51 disclosing software that can be downloaded from the server include a module to assist a user in generating a patent application.

Interview Summary

We conducted an Interview on February 8, 2021 with applicant. We discussed Examiner amendments to integrate the abstract idea into a practical application. We discussed additional amendments that may potentially advance prosecution over the prior cited art. We agreed that the examiner would draft proposed amendments however after reviewing the file wrapper it was determined that there were deficiencies with regards to the claim of priority and lack of a terminal disclaimer.  Therefore the examiner moved forward with the Non-Final Rejection.

Response to Arguments

Applicant’s arguments filed September 10, 2020 have been fully considered, 

In response to Applicant’s argument directed to the amended claims. Applicant’s argument are moot in view of the newly cited art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt, can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689